Citation Nr: 1809303	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-36 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a chronic lumbar strain.

2.  Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia and tendinitis.

3.  Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia and tendinitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 
INTRODUCTION

The Veteran served on active duty for training from November 1992 through March 1993 and on active duty from June 2005 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the further delay, a remand is required for additional development and adjudicative action.

Initially, the Board notes that the most recent VA treatment records associated with the evidence of record are dated April 2010.  On remand, the AOJ must obtain all outstanding VA treatment records and associate them with the Veteran's claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record also reflects that the Veteran continues to serve with the Army National Guard.  Accordingly, all outstanding National Guard medical records must be obtained and associated with the Veteran's claims file to include, if applicable, any TRICARE records.  

The Veteran's representative pointed out in a February 2018 Appellate brief that the Veteran was last afforded VA examinations for his back and knees in 2010, indicated that those disabilities had increased in severity since the last evaluations, and requested new VA examinations.  The Board agrees that more recent examinations are warranted and finds this must be accomplished on remand.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, National Guard medical records, and TRICARE medical records and associate them with the evidence of record.

The AOJ must continue to request these records from all appropriate records repositories until a response is received that the records do not exist or until it is determined that further attempts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2). 

If the named records are unable to be obtained, the AOJ must inform the Veteran and his representative by preparing a Memorandum of Formal Finding of Unavailability, which complies with the notice VA is required to provide to the Veteran and his representative under 38 C.F.R. § 3.159(e).  A copy of that memorandum must be associated with the Veteran's claims file, copies must be sent to the Veteran and his representative, and the Veteran and his representative must be given an adequate opportunity to respond.

2.  Afford the Veteran a VA examination to determine the current nature and severity of his thoracolumbar spine disability.  The examination results should be recorded using the most recent version of the Thoracolumbar Spine Disability Benefits Questionnaire.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner is informed that passive AND active range of motion testing must be performed, in weight-bearing AND nonweight-bearing settings.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, examiner must perform the following testing:

(a) Conduct passive range of motion testing in a weight-bearing setting for the thoracolumbar spine;

(b) Conduct passive range of motion testing in a nonweight-bearing setting for the thoracolumbar spine;

(c) Conduct active range of motion testing in a weight-bearing setting for the thoracolumbar spine; and

(d) Conduct active range of motion testing in a nonweight-bearing setting for the thoracolumbar spine.

If the examiner determines it is not possible to conduct any of the above-referenced range of motion testing for any reason, he or she MUST explain why this is so.

The examiner must provide a rationale for all opinions requested, to include all those listed on the most recent Disability Benefits Questionnaire.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Afford the Veteran a VA examination to determine the current nature and severity of his bilateral knee disability.  The examination results should be recorded using the most recent version of the Knee and Lower Leg Conditions Disability Benefits Questionnaire.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner is informed that passive AND active range of motion testing must be performed, in weight-bearing AND nonweight-bearing settings.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, examiner must perform the following testing:

(a) Conduct passive range of motion testing in a weight-bearing setting for both knees;

(b) Conduct passive range of motion testing in a nonweight-bearing setting for both knees;

(c) Conduct active range of motion testing in a weight-bearing setting for both knees;

(d) Conduct active range of motion testing in a nonweight-bearing setting for both knees;

If the examiner determines it is not possible to conduct any of the above-referenced range of motion testing for any reason, he or she MUST explain why this is so.

The examiner must provide a rationale for all opinions requested, to include all those listed on the most recent Disability Benefits Questionnaire.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  To avoid an additional remand and unnecessary delay, the AOJ must review the VA examination reports and opinions to ensure they:

(a) are completed in full; 

(b) contain adequate rationales for any opinions rendered or contain an explanation for any opinion that cannot be rendered; AND

(c) comply with the Board's specific remand directives, to include completion of all required range of motion testing or an explanation as to why the testing could not be accomplished.

If any examination report or opinion is found to be deficient in any way, corrective action must be taken at once.

5.  The Veteran is informed that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims and that the consequences for failure to report for any VA examination without good cause may include denial of a claim.  See 38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

6.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

